Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they appear to be copies of photographs and are extremely blurry and details cannot be seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      In claims 15-18 reference is made to elements such as “an insole”, “a midsole”, and “an attachment mechanism” which are not positively recited rendering the claims vague and indefinite as to what elements are being positively recited, especially since the preamble refers only to a “support insert”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardino (5692322) or Erickson (6408543) or Gardiner (6732457).
     Lombardino or Erickson or Gardiner show a support insert (8) or (24) or (54) which have attachment mechansims (10 and 16 or 38 and 42 or 56 and 58) and which are capable of being used with insoles/midsole inasmuch as applicant has positively claimed and defined such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos (2009/0133288) in view of Holt (2016/0037860).
      Gallegos shows a kit and footwear comprising an upper (30), an outsole (25 or 80), a midsole (13), and an insole (50 or 145) and teaches removably attaching these elements to one another (see paragraphs [0045]-[0047]) substantially as claimed except for the exact midsole.  Holt teaches forming a midsole with an outer shell (40) and a support lattice with hexagonal ribs (see figure 3).  It would have been obvious to form the midsole as taught by Holt in the footwear/kit of Gallegos to reduce the weight of the midsole and to provide greater resiliency (see Holt paragraph [0003]).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, and 19 above, and further in view of Shaffer (4841648).
       Gallegos as modified above shows footwear substantially as claimed except for the exact insole.  Shaffer teaches forming an insole comprising a support layer (48) with a soft top layer (46/50) with a .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, and 19 above, and further in view of Gardiner (6732457)
      Gallegos as modified above shows footwear substantially as claimed except for a support insert with a top track for attachments to a groove on a bottom of the insole.  Gardiner teaches providing an insole (50) with a removable support insert (54) which have attachment mechanisms comprising a track (formed at 58) and groove (56).  It would have been obvious to provide a support insert and attachment of Gardiner to the insole and in the footwear of Gallegos as modified above to provide customized securely attached support.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 3-6 above, and further in view of Kellerman (6205685).
     Gallegos as modified above shows footwear substantially as claimed except for the location of the extension piece.  Kellerman teaches (see figure 19) placing support pieces on either the top of the insole (shown at 80) or the bottom (see 100) of the insole (120).  It would have been obvious to place the support pieces on either the top or the bottom of the insole as taught by Kellerman in the footwear of Gallegos as modified above to allow the user to customize a look/style, comfort, or fit.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, and 19 above, and further in view of Gross (2003/0200676).
     Gallegos as modified above shows footwear substantially as claimed except for the exact means for removably attaching the layers of the sole to one another.  Gross teaches the use of holes and screws .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 3-6 above, and further in view of Gross (2003/0200676).
     Gallegos as modified above shows footwear substantially as claimed except for the exact means for removably attaching the layers of the sole to one another.  Gross teaches the use of holes and screws (see figure 15) as an obvious alternative to hook and loop materials (45A and 45B).  It would have been obvious to use screws and holes as taught by Gross for attaching the layers of the sole to one another in the footwear of Gallegos to provide a more secure and durably attachment.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, and 19 above, and further in view of Dilg (4279083).
     Gallegos as modified above shows footwear substantially as claimed except for providing vertical projections along a rim of the outsole.  Dilg teaches providing vertical projections (see toe end and heel end of outsole elements 44, 32, and 36 in figure 1) on an outsole.  It would have been obvious to provide projections as taught by Dilg in the footwear of Gallegos to provide added traction and protection to the toe and heel ends of the footwear.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
(571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732